SIDNEY C. VOLINN, Bankruptcy Judge,
dissenting:
The judge in effect told the parties that he would get out findings if they wished to appeal. There would not have been any point in adverting to findings in this context unless it was in his mind that the findings were related to finality of the order. To put it otherwise, implicit in court’s statement about findings was the notion that their entry was a precondition to an effective appeal. While the court set no time limit on presentation of the findings, appellant can contend that he took the judge at his word in considering that entry of findings by the judge was requisite to an effective appeal.
I would agree that waiting from June to November is a long time. But in fact the debtors requested that findings be entered in July, and the court deferred entering them until November and thereafter entered the order in question.
*101On this record United Artist Corp. v. La Cage Aux Folles, Inc., 771 F.2d 1265 (9th Cir.1985) is applicable. A party who reasonably and in good faith defers taking action as a result of a court’s ruling or statement should not be precluded from being heard on the merits of an appeal. As to the merits, I believe the record does not show that any party in interest, including the creditors, suffered detriment by reason of the deferred claim of exception. They will simply receive a windfall out of the debtor’s exempt property.
I therefore respectfully dissent.